                        Case 15-11127-AJC         Doc 196      Filed 02/23/21     Page 1 of 2




           ORDERED in the Southern District of Florida on February 22, 2021.



                                                                 A. Jay Cristol, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________

                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION

          In Re:
          BERNARDO DAVILA, JR.                                    Case No: 15-11127-AJC
          SSN: XXX-XX-6356                                        Chapter 13

                         Debtor         /

                       AGREED ORDER GRANTING DEBTOR’S MOTION TO
                 DEEM MORTGAGE CURRENT WITH FCB REO ASSETS, LLC [D.E. 180]

                 THIS CAUSE came before the Court for hearing on November 17, 2020 upon the

          Debtor's Motion to Deem Mortgage Current with FCB REO ASSETS, LLC [D.E. 180] (the

          “Motion”). For the reasons stated on the record, and by agreement of the parties, it is

                 ORDERED AND ADJUDGED as follows:

                     1. The Motion is GRANTED.

                     2. The subject mortgage with lender, U.S Bank Trust National Association, c/o BSI

                 Financial Services, regarding the real property located at 8980 S.W. 4th Lane, Miami,

                 Florida 33174 is deemed current as of February 1, 2021 and due for a partial February 1,

                 2021 contractual payment of $30.65 with $1,499.05 being held in suspense.
               Case 15-11127-AJC         Doc 196      Filed 02/23/21      Page 2 of 2




           3. The currently monthly payment due, as of February 1, 2021, is $1,529.70.

           4. Secured Creditor is awarded reasonable attorney’s fees associated with

       responding to the Motion in the amount of $775.00.

           Submitted by:
           Luis Navarro, Esq.
           NAVARRO,                    Attorneys at Law
           66 West Flagler Street, 6th Floor
           Miami, Florida 33130
           Telephone: (305) 447-8707 Facsimile: (305) 447-3787
           Email lou@nmbesq.com


Attorney, Luis Navarro, Esq. is directed to mail a conformed copy of this Order to all interested
parties immediately upon receipt thereof and file a certificate of service.
